



CENTER BANCORP, INC.
AMENDED AND RESTATED
2003 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN




1. Purpose of the Plan. The purpose of this Amended aand Restated Stock Option
Plan ("Plan"), to be known as the "Center Bancorp Non-Employee Director Stock
Option Plan", is to attract qualified personnel to accept positions of
responsibility as outside directors with Center Bancorp, Inc., a New Jersey
corporation ("Company"), and to provide incentives for qualified persons to
remain on the Board of the Company as outside directors.


2. Definitions. As used in the Plan, unless the context requires otherwise, the
following terms shall have the following meanings:


(a) "Anniversary Date" shall mean, for each member of the Board, March 1 of each
calendar year, provided that such director has served continuously on the Board
during the six months immediately preceding such date and was not an employee of
the Company or any of its subsidiaries during such six month period.


(b) "Board" shall mean the Board of Directors of the Company.


(c) "Committee" shall mean a committee of the Board designated by the Board and
consisting solely of members of the Board who are not Outside Directors. If all
members of the Board are Outside Directors, the Committee shall consist of the
entire Board.


(d) "Common Stock" shall mean the Company's common stock, no par value, or if,
pursuant to the adjustment provisions of Section 11 hereof, another security is
substituted for the Common Stock, such other security.


(e) "Fair Market Value" shall mean the fair market value of the Common Stock on
the Anniversary Date or other relevant date. If on such date the Common Stock is
listed on a stock exchange or is quoted on the automated quotation system of
NASDAQ, the Fair Market Value shall be the closing sale price (or if such price
is unavailable, the average of the high bid price and the low asked price) on
such date. If no such closing sale price or bid and asked prices are available,
the Fair Market Value shall be determined in good faith by the Committee in
accordance with generally accepted valuation principles and such other factors
as the Committee reasonably deems relevant.


(f) "Option" shall mean the right, granted pursuant to Section 7 of the Plan, to
purchase one or more shares of Common Stock.


(g) "Optionee" shall mean a person to whom an option has been granted under the
Plan.



--------------------------------------------------------------------------------


(h) “Outside Director” shall mean a director who is not an employee of the
Company or its subsidiaries.


(i) “Retirement” shall mean a director’s resignation from, or the act of
foregoing election to, the Board as a result of any mandatory retirement
provisions applicable to such director.


3. Stock Subject to the Plan. There will be reserved for use upon the exercise
of Options granted from time to time under the Plan an aggregate of 500,000
shares of Common Stock, subject to adjustment as provided in Section 11 hereof
for events occurring subsequent to the date on which the Plan was initially
adopted. The Committee shall determine from time to time whether all or part of
such 500,000 shares shall be authorized but unissued shares of Common Stock or
issued shares of Common Stock which shall have been reacquired by the Company
and which are held in its treasury. If any Option granted under the Plan should
expire or terminate for any reason without having been exercised in full, the
unpurchased shares shall become available for the grant of Options under the
Plan.


4. Administration of the Plan. The Plan shall be administered by the Committee.
Subject to the provisions of the Plan, the Committee shall have full discretion:


(a) To determine the exercise price of Options granted hereunder in accordance
with Section 7 hereof;


(b) To interpret the Plan;


(c) To promulgate, amend and rescind rules and regulations relating to the Plan,
provided, however, that no such rules or regulations shall be inconsistent with
any of the terms of the Plan;


(d) To subject any Option to such additional restrictions and conditions (not
inconsistent with the Plan) as may be specified when granting the Option; and


(e) To make all other determinations in connection with the administration of
the Plan


5. Eligibility. The only persons who shall be eligible to receive Options under
the Plan shall be persons who, on the date such Options are to be granted
hereunder, have not been an employee of the Company or any of its subsidiaries
during the six months preceding such date.


6. Term. No Option shall be granted under the Plan after June 1, 2014.


7. Grant of Stock Options. The following provisions shall apply with respect to
Options granted hereunder:


-2-

--------------------------------------------------------------------------------


(a) Automatic Grants. The Company shall grant to each member of the Board an
Option to purchase three thousand (3,000) shares of Common Stock (subject to
adjustment pursuant to Section 11 hereof for events occurring subsequent to the
date on which the Plan was initially adopted) on each of such director’s
Anniversary Dates during the term of this Plan. It is understood that directors
who are employees of the Company or any of its subsidiaries cannot receive
Options hereunder unless and until they have ceased such employment for a period
of at least six months.


(b) Option Price. The price at which shares of Common Stock shall be purchased
upon exercise of an Option granted hereunder shall be equal to the Fair Market
Value of such shares on the date of grant of such Option.


(c) Expiration. Except as otherwise provided in Section 10 hereof, each Option
granted hereunder shall cease to be exercisable ten years after the date on
which it is granted.


8. Exercise of Options. Unless the exercise date of an Option granted hereunder
is accelerated pursuant to Section 12 hereof, the following provisions shall
apply with respect to the exercise of such Option:


(a) during the first year after the date of grant, such Option shall not be
exercisable; and


(b) during the second year after the date of grant, such Option may be exercised
as to up to 25% of the shares of Common Stock initially covered thereby; and


(c) during the third year after the date of grant, such Option may be exercised
as to up to 50% of the shares of Common Stock initially covered thereby
(provided that the provisions of paragraph (b) above shall not have been
violated); and


(d) during the fourth year after the date of grant, such Option may be
exercisable as to up to 75% of the shares of Common Stock initially covered
thereby (provided that the provisions of paragraphs (b) and (c) above shall not
have been violated); and


(e) such Option may be exercised in its entirety or as to any portion thereof at
any time during the fifth year after the date of grant and thereafter until the
term of such Option expires or otherwise ends.


9. Method of Exercise. To the extent permitted by Section 8 hereof, Optionees
may exercise their Options from time to time by giving written notice to the
Company. The date of exercise shall be the date on which the Company receives
such notice. Such notice shall be on a form furnished by the Company and shall
state the number of shares to be purchased and the desired closing date, which
date shall be at least fifteen days after the giving of such notice, unless an
earlier date shall have been mutually agreed upon. At the closing, the Company
shall deliver to the Optionee (or other person entitled to exercise the Option)
at the principal office of the Company, or such other place as shall be mutually
acceptable, a certificate or certificates for such shares against payment in
full of the Option price for the number of shares to be delivered, such payment
to be by a certified or bank cashier's check and/or, if permitted by the
Committee in its discretion, by transfer to the Company of capital stock of the
Company having a Fair Market Value (as determined pursuant to Section 2(f)) on
the date of exercise equal to the excess of the purchase price for the shares
purchased over the amount (if any) of the certified or bank cashier's check. If
the Optionee (or other person entitled to exercise the Option) shall fail to
accept delivery of and pay for all or any part of the shares specified in his or
her notice when the Company shall tender such shares to such Optionee, such
Optionee’s right to exercise the Option with respect to such unpurchased shares
may be terminated.


-3-

--------------------------------------------------------------------------------


10. Termination of Board Status. In the event that an Optionee ceases to serve
on the Board for any reason other than cause, death, disability, resignation or
Retirement, such Optionee's Options shall automatically terminate three months
after the date on which such service terminates, but in any event not later than
the date on which such Options would terminate pursuant to Section 7(c). In the
event that an Optionee resigns or is removed from the Board by means of a
resolution which recites that the Optionee is being removed solely for cause,
such Optionee's Options shall automatically terminate on the date such removal
is effective. In the event that an Optionee ceases to serve on the Board by
reason of death, disability or Retirement, an Option exercisable by such
Optionee shall terminate one year after the date of death, disability or
Retirement of the Optionee, but in any event not later than the date on which
such Options would terminate pursuant to Section 7(c). During such time after
death, an Option may only be exercised by the Optionee's personal
representative, executor or administrator, as the case may be. No exercise
permitted by this Section 10 shall entitle an Optionee or such Optionee’s
personal representative, executor or administrator to exercise any portion of
any Option beyond the extent to which such Option is exercisable pursuant to
Section 8 hereof on the date such Optionee ceases to serve on the Board.


11. Changes in Capital Structure. In the event that, by reason of a stock
dividend, recapitalization, reorganization, merger, consolidation,
reclassification, stock split-up, combination of shares, exchange of shares, or
comparable transaction, the outstanding shares of Common Stock of the Company
are hereafter increased or decreased, or changed into or exchanged for a
different number or kind of shares or other securities of the Company or of any
other corporation, then appropriate adjustments shall be made by the Committee
to the number and kind of shares reserved for issuance under the Plan upon the
grant and exercise of Options and the number and kind of shares subject to the
automatic grant provisions of Section 7(a). In addition, the Board shall make
appropriate adjustments to the number and kind of shares subject to outstanding
Options, and the purchase price per share under outstanding Options shall be
appropriately adjusted consistent with such change. In no event shall fractional
shares be issued or issuable pursuant to any adjustment made under this Section
11. The determination of the Committee as to any such adjustment shall be final
and conclusive.


 
-4-

--------------------------------------------------------------------------------


12. Mandatory Exercise. Notwithstanding anything to the contrary set forth in
the Plan, in the event that (x) the Company should adopt a plan of
reorganization pursuant to which (i) it shall merge into, consolidate with, or
sell substantially all of its assets to, any other corporation or entity or (ii)
any other corporation or entity shall merge with the Company in a transaction in
which the Company shall become a wholly-owned subsidiary of another entity, or
(y) the Company should adopt a plan of complete liquidation, then (I) all
Options granted hereunder shall be deemed fully exercisable fifteen days prior
to the scheduled consummation of such event and (II) the Company may give an
Optionee written notice thereof requiring such Optionee either (a) to exercise
his or her Options within thirty days after receipt of such notice, including
all installments whether or not they would otherwise be exercisable at the date,
(b) in the event of a merger or consolidation in which shareholders of the
Company will receive shares of another corporation, to agree to convert his or
her Options into comparable options to acquire such shares, (c) in the event of
a merger or consolidation in which shareholders of the Company will receive cash
or other property (other than capital stock), to agree to convert his or her
Options into such consideration (in an amount representing the appreciation over
the exercise price of such Options) or (d) to surrender such Options or any
unexercised portion thereof.
 
13. Option Grant. Each grant of an Option under the Plan will be evidenced by a
document in such form as the Committee may from time to time approve. Such
document will contain such provisions as the Committee may in its discretion
deem advisable, including without limitation additional restrictions or
conditions upon the exercise of an Option, provided that such provisions are not
inconsistent with any of the provisions of the Plan. The Committee may require
an Optionee, as a condition to the grant or exercise of an Option or the
issuance or delivery of shares upon the exercise of an Option or the payment
therefor, to make such representations and warranties and to execute and deliver
such notices of exercise and other documents as the Committee may deem
consistent with the Plan or the terms and conditions of the option agreement.
Not in limitation of any of the foregoing, in any such case referred to in the
preceding sentence the Committee may also require the Optionee to execute and
deliver documents (including the investment letter described in Section 14)
containing such representations, warranties and agreements as the Committee or
counsel to the Company shall deem necessary or advisable to comply with any
exemption from registration under the Securities Act of 1933, as amended, any
applicable State securities laws, and any other applicable law, regulation or
rule.


14. Investment Letter. If required by the Committee, each Optionee shall agree
to execute a statement directed to the Company, upon each and every exercise by
such Optionee of any Options, that shares issued thereby are being acquired for
investment purposes only and not with a view to the redistribution thereof, and
containing an agreement that such shares will not be sold or transferred unless
either (1) registered under the Securities Act of 1933, as amended, or (2)
exempt from such registration in the opinion of Company counsel. If required by
the Committee, certificates representing shares of Common Stock issued upon
exercise of Options shall bear a restrictive legend summarizing the restrictions
on transferability applicable thereto.


15. Requirements of Law. The granting of Options, the issuance of shares upon
the exercise of an Option, and the delivery of shares upon the payment therefor
shall be subject to compliance with all applicable laws, rules, and regulations.
Without limiting the generality of the foregoing, the Company shall not be
obligated to sell, issue or deliver any shares unless all required approvals
from governmental authorities and stock exchanges shall have been obtained and
all applicable requirements of governmental authorities and stock exchanges
shall have been complied with.


-5-

--------------------------------------------------------------------------------


16. Tax Withholding. The Company, as and when appropriate, shall have the right
to withhold any federal, state, or local taxes required by law to be withheld.


17. Nonassignability. No Option shall be assignable or transferable by an
Optionee except by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Internal Revenue Code of
1986, as amended (the "Code"), or Title I of the Employee Retirement Income
Security Act ("ERISA") or the rules thereunder, in which event the terms of this
Plan, including all restrictions and limitations set forth herein, shall
continue to apply to the transferee. Except as otherwise provided in the
immediately preceding sentence, during an Optionee's lifetime, no person other
than the Optionee may exercise his or her Options.


18. Optionee's Rights as Shareholder and Board Member. An Optionee shall have no
rights as a shareholder of the Company with respect to any shares subject to an
Option until the Option has been exercised and the certificate with respect to
the shares purchased upon exercise of the Option has been duly issued and
registered in the name of the Optionee. Nothing in the Plan shall be deemed to
give an Optionee any right to a continued position on the Board nor shall it be
deemed to give any person any other right not specifically and expressly
provided in the Plan.


19. Termination and Amendment. The Board may at any time terminate or amend the
Plan as it may deem advisable, except that (i) the provisions of this Plan
relating to the amount of shares covered by Options, the exercise price of
Options or the timing of Option grants or exercises shall not be amended more
than once every six months, other than to comport with changes in the Code,
ERISA or the rules thereunder, (ii) no such termination or amendment shall
adversely affect any Optionee with respect to any right which has accrued under
the Plan in regard to any Option granted prior to such termination or amendment,
and (iii) no such amendment shall be effective without approval of the
stockholders of the Company if the effect of such amendment is to (a) materially
increase the number of shares of Common Stock authorized for issuance pursuant
to the Plan (otherwise than pursuant to Section 11) or (b) materially increase
the number of shares of Common Stock subject to Options (otherwise than pursuant
to Section 11) Any termination of this Plan will terminate the obligation of the
Company to grant any Option scheduled to be granted after the date of such
termination.


20. Shareholder Approval. Any Options granted hereunder shall be subject to the
condition that the stockholders of the Company approved this Plan at the
Company's 2004 Annual Meeting of Shareholders.


21. Sunday or Holiday. In the event that the time for the performance of any
action or the giving of any notice is called for under the Plan within a period
of time which ends or falls on a Sunday or legal holiday, such period shall be
deemed to end or fall on the next date following such Sunday or legal holiday
which is not a Sunday or legal holiday.


-6-

--------------------------------------------------------------------------------

